 

Case 7:20-cr-00938 Document1 Filed on 05/08/20 in TXSD Page 1 of 2

AO91 (Rey. 11/11) Criminal Complaint

  

 

 

Southern D Stet of Texas :

 

 

 

FILED |
— . UNITED STATES DISTRICT COURT
MAY 08 2020 |: for the
David J. Bradley, Cl erk Southern District of Texas
United States of America )
Vv. ) -
i) CaseNo. M-20- O(SYU-M
Isaac Alexander MEDRANO ) -
YOB: 2000 USC
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 7, 2020 in the county of _ Hidalgo ; in the
Southern District of Texas , the defendant(s) violated: : -
_ Cade Section Offense Description
21USC § 841

Did Knowingly and intentionally possess with the intent'to distribute 50 grams:
or more of a mixtue or substance containing a detectable amount of

mehtamphetamine, to wit: approximately 271 grams, a Schedule II controlled —
substance.

This criminal complaint is based on these facts:

See "Attachment A"

© Continued on the attached sheet.

/s/ Quintin R Moses

Approved AUSA Laura Garcia Complainant’s signature

Submitted by reliable electronic means, sworn to Quintin R Moses, HS! Special Agent
and attested to telephonically per Fed. R. Cr.4.1, and Printed name and title.
probable cause found on:

 

 

Date: | 05/08/2020 Qe COM

 

a ” Judge's signature.

‘City and state: McAllen, TX Juan F. Alanis, U.S. Magistrate Judge

Printed name and title
 

Case 7:20-cr-00938 Document1 Filed on 05/08/20 in TXSD Page 2 of 2

ATTACHMENT A

On May 7,. 2020, in Pharr, Texas, a Pharr Police Department Patrol Officer conducted a

probable cause traffic stop on a vehicle driven by Isaac Alexander MEDRANO. MEDRANO ,

was the driver and sole occupant of the vehicle.

During the. traffic encounter, MEDRANO admitted to being in possession of a pipe. lised
to smoke synthetic marijuana then provided the pipe to the Officer. The Officer observed

- in plain view a plastic bag with a crystalline substance placed on the backseat of the vehicle.

The Officer conducted a probable cause search of the vehicle and seized the crystalline’ —
substance. The crystalline substance field tested positive for the properties of
methamphetamine, a schedule II controlled substance, which weighed approximately 271-grams.
The Officer additionally seized multiple individual plastic baggies and | a digital: ‘scale from
within the vehicle.

Homeland Security Investigations Special Agent Moses interviewed MEDRANO. MEDRANO
Stated he was in possessionof the methamphetamine, digital scale, and individual.

plastic baggies. MEDRANO stated he was to be paid for the transportation and distribution - of
the methamphetamine.
